Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2016

                                     No. 04-16-00514-CR

                                  Juan Francisco DE LUNA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CRN001102 D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER

        The reporter’s record was due to be filed with this court on September 12, 2016. See
TEX. R. APP. P. 35.1. On September 21, 2016, court reporter Cynthia M. Perez Lenz filed a
notification of late record. She advised the court the record would comprise approximately 1,500
pages. She provided a status report showing the records she has in progress including a death
penalty case. She stated she does not expect to complete the record in this appeal “in the next
few months,” and she asked for an extension of time to file the reporter’s record. The reporter’s
request is GRANTED IN PART. See id. R. 35.3(c) (limiting an extension in a regular appeal to
thirty days).
       The reporter’s record is due on October 12, 2016. See id.
        If the reporter’s record is not filed with this court by the due date, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court